10 A.3d 521 (2010)
299 Conn. 904
Mary BERZINS
v.
David BERZINS.
SC 18708
Supreme Court of Connecticut.
Decided November 4, 2010.
Linda C. Lehmann, in support of the petition.
The substitute defendant administrator's petition for certification for appeal from the Appellate Court, 122 Conn.App. 674, 998 A.2d 1265 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly affirmed the trial court's decision to order the substitute defendant administrator to pay the attorney's fees of the plaintiff pursuant to Ramin v. Ramin, 281 Conn. 324, 915 A.2d 790 (2007)?"